Citation Nr: 0936873	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure, for purposes 
of accrued benefits.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, for 
purposes of accrued benefits.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, for purposes of 
accrued benefits.  

4.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to diabetes mellitus, for 
purposes of accrued benefits.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.  

6.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  He died in February 2006.  The appellant is 
the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefits sought on 
appeal.

The appellant testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in October 2008.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  Claims for service connection for diabetes mellitus, 
coronary artery disease, hypertension, and cerebrovascular 
accident were pending at the time of the Veteran's death.  
The appellant submitted a timely claim for accrued benefits.

2.  A claim for connection for entitlement to a TDIU was 
pending at the time of the Veteran's death.  The appellant 
submitted a timely claim for accrued benefits.

3.  The Veteran is shown to have qualifying service in 
Vietnam and is therefore presumed to have been exposed to an 
herbicide agent in service.

4.  Prior to the Veteran's death, affirmative medical 
evidence showed that the Veteran's diabetes mellitus was 
steroid induced.

5.  Prior to the Veteran's death, coronary artery disease was 
not shown to be etiologically related to active service or to 
a service-connected disability. 

6.  Prior to the Veteran's death, hypertension was not shown 
to be etiologically related to active service or to a 
service-connected disability. 

7.  Prior to the Veteran's death, a cerebrovascular accident 
was not shown to be etiologically related to active service 
or to a service-connected disability. 

8.  Prior to the Veteran's death, he was service-connected 
for PTSD, rated 70 percent disabling.  The Veteran reportedly 
had not worked full-time since 1999.

10.  Prior to the Veteran's death, competent medical evidence 
showed that the Veteran was unable to secure and follow 
substantially gainful employment based on his multiple 
nonservice-connected disabilities; the Veteran was not shown 
to be unemployable due to service-connected PTSD.   
  
11.  The Veteran died in February 2006.  The certificate of 
death lists the immediate cause of death as myocardial 
infarction due to coronary artery disease.  Other 
significations contributing to death but not resulting in the 
underlying cause of death included peripheral vascular 
disease and cerebrovascular accident.

12.  The medical evidence of record demonstrates that 
myocardial infarction due to coronary artery disease resulted 
in the Veteran's death, with peripheral vascular disease and 
cerebrovascular accident contributing to the Veteran's cause 
of death.  

13.  Credible evidence shows that the Veteran's cause of 
death and contributing causes of death were not attributable 
to service.  PTSD and diabetes mellitus are not shown to have 
contributed substantially or materially to the Veteran's 
cause of death.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, for purposes of accrued benefits, have not been 
met. 38 U.S.C.A. §§ 1155, 5121(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.310 (2008).

2.  The criteria for service connection for coronary artery 
disease, for purposes of accrued benefits, have not been met. 
38 U.S.C.A. §§ 1155, 5121(a) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.310 (2008).

3.   The criteria for service connection for hypertension, 
for purposes of accrued benefits, have not been met.  38 
U.S.C.A. §§ 1155, 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.310 (2008).

4.   The criteria for service connection for a 
cerebrovascular accident, for purposes of accrued benefits, 
have not been met. 38 U.S.C.A. §§ 1155, 5121(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.310 (2008).  

5.  The criteria for entitlement to a TDIU, for purposes of 
accrued benefits, have not been met. 38 U.S.C.A. §§ 1155, 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310 (2008).

6.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court or CAVC) held that proper VCAA notice 
for dependency and indemnity compensation (DIC) claims must 
also include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

In a March 2006 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  An October 2008 
letter provided the appellant with notice of the type of 
evidence necessary to establish a disability rating and 
effective date and provided the appellant with VCAA notice in 
accordance with Hupp v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in October 
2008.  The RO readjudicated the case in a June 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

Service treatment records, VA and private treatment records, 
private opinions, a Board hearing transcript, and VA 
examinations have been associated with the claims file.  The 
Board notes specifically that August 2003, February 2004, 
October 2007, May 2009, and June 2009 VA examinations and 
opinions have been associated with the claims file.  
38 C.F.R. § 3.159(c)(4) (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA opinions 
obtained in this case are adequate as the opinions are 
predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider all 
relevant evidence of record; and include comprehensive 
statements of reasons and bases for the opinions provided.  
The May 2009 and July 2009 VA opinions fully addressed the 
questions presented on remand.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
appellant with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The appellant and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled, on the basis of evidence in the 
file at date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. 3.1000 (2008).  An application for accrued benefits 
must be filed within one year after the date of death.  38 
C.F.R. § 3.1000 (c) (2008).

The Federal Circuit has held that, "for a surviving spouse to 
be entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  This 
revision only relates to cases where the Veteran's death 
occurred on or after the date of enactment, December 16, 
2003.   See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, 
the appellant's claim is considered under the amended version 
of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of an award for accrued benefits.

The Veteran served on active duty from February 1969 to 
February 1971.  At the time of the Veteran's death, claims 
for service connection for diabetes mellitus, coronary artery 
disease, hypertension, and cerebrovascular accident were 
pending before the Board.  A claim for entitlement to a TDIU 
was also pending before the Board at the time of the 
Veteran's death.  The Veteran died in February 2006, prior to 
a decision on the appeal.  The appellant filed a timely March 
2006 claim to any and all accrued benefits.  

The Federal Circuit has held that an accrued benefits claim 
is derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the Veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the Veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the Veteran and 
pursue his claim after his death."). 

Generally, only evidence contained in the claims file at the 
time of the Veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  See also VAOPGCPREC 6-93 (August 9, 
1993) and 12-94 (May 2, 1994) and Conary v. Derwinski, 3 Vet. 
App. 109 (1992). 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131(West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In addition, certain 
chronic diseases, such as diabetes mellitus, 
arteriosclerosis, and hypertension, may be presumed to have 
been incurred or aggravated during service if such diseases 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).


1.  Diabetes Mellitus 

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).

The appellant claims that the Veteran's diabetes mellitus was 
related to exposure to Agent Orange in Vietnam.  A veteran, 
who had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2008).  In order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.

The Veteran's form DD-214 shows that he had 12 months of 
service in Vietnam during the Vietnam Era; thus, he is 
presumed to have been exposed to an herbicide agent during 
service.

VA regulations provide that type II diabetes mellitus shall 
be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2008).  

Evidence considered in rebuttal of service incurrence of a 
disease listed in 3.309 will be any evidence of a nature 
usually accepted as competent to indicate that time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  38 C.F.R. § 3.307(d) 
(2008).  "Affirmative evidence to the contrary" will not 
require a conclusive showing, but such a showing as would in 
sound medical reasoning and in consideration of all the 
evidence of record, support a conclusion that the disease was 
not incurred in service.  

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to diabetes mellitus.  

VA and private treatment records show that the Veteran was 
treated with steroids for chronic obstructive pulmonary 
disease (COPD) during a hospitalization from September 2002 
to October 2002.

The earliest diagnosis of diabetes mellitus shown by the 
medical record was in September 2002.  An October 2002 
hospital discharge summary from the Johnson City Medical 
Center shows that the Veteran was admitted in September 2002 
for confusion and disorientation.  It was noted that during 
his stay, it became obvious that the Veteran was going to 
require regular insulin to control his blood sugars 
presumably due to steroid dosages being given for COPD.  
Therefore, regular insulin was started on a sliding scale.  
The Veteran reported no history of hyperglycemia before being 
placed on steroids.  It was noted that the Veteran was going 
to require insulin treatment at home.  The physician stated 
that hopefully, as soon as the steroid dosage was finished, 
the Veteran would no longer require insulin.  The Veteran's 
discharge diagnoses included a diagnosis of high but stable 
diabetes.  An October 2002 clinical treatment report reflects 
a diagnosis of new onset diabetes mellitus.  

A February 2004 VA examination included a review of the 
claims file, to include VA and private treatment records.  
The VA examiner noted that the Veteran was initially 
diagnosed with diabetes mellitus in October 2002.  According 
to findings in the medical record, the Veteran was 
hospitalized in September 2002.  He was seen for post-
hospitalization and was discovered to have steroid induced 
hyperglycemia because he was receiving prednisone while 
hospitalized.  A physical examination was completed.  The 
Veteran was diagnosed with a significant complicated medical 
history including steroid induced hyperglycemia; type II 
diabetes.  The examiner opined, based on the medical evidence 
as discussed above, that the Veteran's diabetes mellitus was 
steroid induced. 

The appellant submitted a March 2005 statement from Dr. C.P., 
in which she states that the Veteran showed evidence of pre-
diabetes in August 1999.  She stated that the steroids that 
he received in 2002 did not cause his diabetes but aggravated 
a pre-existing condition.  The Board notes that August 1999 
private treatment reports do not reflect a diagnosis of pre-
diabetes.  Laboratory data taken in July 1999 reflects a 
glucose reading of 110.  However, there is no indication that 
this blood glucose level was recorded as part of a fasting 
blood sugar test and no diagnosis of diabetes or pre-diabetes 
was indicated at that time.  A review of VA and private 
treatment records do not reflect any diagnosis of diabetes 
mellitus prior to the Veteran's September 2002 
hospitalization.  There were no further reasons and bases 
provided for the opinion and no treatment records from Dr. 
C.P. were associated with the claims file at the time of the 
Veteran's death.

VA treatment records from 2003 to 2004 not reflect a 
diagnosis of diabetes mellitus or treatment for such.  VA 
treatment records dated in 2005 and 2006 show that the 
Veteran began taking medication for treatment of active 
diabetes in 2005.  

Additional VA and private opinions, which address the issue 
of entitlement to service connection for diabetes mellitus, 
have been associated with the claims file; but as these 
opinions were rendered subsequent to the date of the 
Veteran's death, they will not be considered for the purposes 
of accrued benefits.  See 38 C.F.R. § 3.1000(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  

As discussed above, prior to the Veteran's death, the medical 
evidence of shows that the Veteran was diagnosed with 
diabetes mellitus in September 2002.  A February 2004 VA 
examiner found that the Veteran's history of diabetes 
mellitus was steroid induced while a private physician opined 
that the steroids that the Veteran received in 2002 did not 
cause his diabetes but aggravated a pre-existing condition.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the February 2004 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's diabetes mellitus.  The 
medical evidence reviewed and discussed by the examiner was 
factually accurate.  Based on objective medical evidence, as 
shown by clinical treatment records and hospitalization 
reports associated with the claims file, the examiner opined 
that the Veteran's diabetes mellitus was steroid induced.  
The VA examiner's opinion is supported by VA and private 
treatment reports associated with the claims file.  

In contrast, Dr. C.P. opined that the Veteran had pre-
diabetes which was aggravated by steroid treatment.  However, 
Dr. C.P.'s opinion is not supported by the medical evidence 
of record.  Dr. C.P. stated that the Veteran showed evidence 
of pre-diabetes in August 1999.  However, VA and private 
treatment reports dated in 1999 do not reflect a diagnosis of 
pre-diabetes or diabetes.  No mention of diabetes was made in 
a July 1999 treatment report reflecting a glucose reading of 
110 at that time.  The earliest diagnosis of diabetes 
mellitus shown in the medical record was in September 2002.  
The Board finds it probative that at the time of the 
Veteran's October 2002 hospital discharge, the Veteran 
reported that he had no history of hyperglycemia before being 
placed on steroids, and October 2002 treatment records 
reflect a diagnosis of "new onset" diabetes mellitus.  
Because the February 2004 VA opinion is supported by medical 
evidence of record, the Board finds that it more probative in 
this case.

Although the Veteran is presumed to have been exposed to an 
herbicide agent in service, affirmative medical evidence of 
record shows that the Veteran's diabetes mellitus was steroid 
inducted.  Therefore, the presumption of in-service 
incurrence of diabetes mellitus has been rebutted.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  The Board, therefore, finds that service connection 
for diabetes mellitus, for the purposes of accrued benefits, 
is not warranted.
 
2.  Hypertension, Coronary Artery Disease, and 
Cerebrovascular Accident

The appellant claims that the Veteran's hypertension, 
coronary artery disease and cerebrovascular accident are 
secondary type II diabetes mellitus, which she contends is 
related to the Veteran's period of service.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to hypertension, coronary 
artery disease, and cerebrovascular accident.  The Veteran 
was diagnosed with hypertension, coronary artery disease, and 
cerebrovascular accident prior to his death.  However, the 
most probative medical evidence of record does not establish 
that hypertension, coronary artery disease, and 
cerebrovascular accident were incurred in service, or 
secondary to a service-connected disability.  

VA and private treatment records show that the Veteran was 
diagnosed with hypertension around 1995.  The Veteran was 
first diagnosed with coronary artery disease in 1999, and he 
was diagnosed with cerebrovascular accident in 2001.
A private treatment report shows that the Veteran was 
admitted in June 1999 for uncontrolled hypertension.  It was 
noted that the Veteran had at least a four year history of 
hypertension treated with multiple antihypertensive 
regiments.  The Veteran had a myocardial infarction in July 
1999 with right coronary artery stenting.  The Veteran was 
diagnosed with coronary artery disease in August 1999.  VA 
and private treatment records show that the Veteran had a 
cerebrovascular accident on August 2001.  Hypertension and 
arteriosclerosis did not manifest within a year of the 
Veteran's 1971 discharge from service.  At the time of the 
Veteran's death, there was no medical evidence of record 
which linked the Veteran's diagnosed hypertension, coronary 
artery disease, and cerebrovascular accident to service.  
Therefore, service connection is not warranted on a direct 
basis. 

The appellant contends that the Veteran's hypertension, 
coronary artery disease, and cerebrovascular accident are 
secondary to a service-connected disability.  The Board notes 
that March 2003 and March 2005 private medical opinions from 
Dr. C.T. and Dr. C.P. indicate that the Veteran had 
cardiovascular complications and hypertension due to his 
diabetes mellitus.  In a June 2005 opinion, Dr. C.P. 
indicated that the Veteran's stroke and residuals were due to 
or aggravated by his diabetes mellitus.  A February 2004 VA 
examination, however, noted that the Veteran had diagnosed 
cerebrovascular accident, coronary artery disease, and 
hypertension before his diagnosis of diabetes mellitus.  
Nonetheless, as the Board has discussed above, because 
service connection for diabetes mellitus was not warranted at 
the time of the Veteran's death, secondary service connection 
may not be established based on the Veteran's diagnosis of 
diabetes mellitus.  The Veteran's only service-connected 
disability was PTSD.  At the time of the Veteran's death, 
there was no medial evidence which indicated that 
hypertension, coronary artery disease, or cerebrovascular 
accident were related to PTSD.  

In light of the foregoing, the Board finds that service 
connection for hypertension, coronary artery disease, and 
cerebrovascular accident are not warranted on either a direct 
or secondary basis for the purposes of accrued benefits.   

3.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  Even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating. 38 C.F.R. § 4.19 (2008).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2008).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations. Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

At the time of the Veteran's death, he was service connected 
for PTSD rated 70 percent disabling.  The Veteran had no 
other service-connected disabilities.  Because the Veteran 
had at least one service-connected disability ratable at 40 
percent or more, application of TDIU is appropriate so long 
as the severity of the Veteran's disability warranted such a 
rating during that time.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  

The Veteran had reportedly been unemployed since 1999.  In 
the present case, however, the Board finds that the medical 
evidence of record shows that the Veteran was unable to 
secure and follow substantially gainful employment based on 
his multiple nonservice-connected disabilities; the Veteran 
was not shown to be unemployable due to service-connected 
PTSD.   

VA and private treatment records show that at the time of the 
Veteran's death, he was treated for a number of nonservice-
connected disabilities.  A September 2001 private treatment 
record reflects diagnoses of stroke, which affected his 
activities of daily living and mobility; dysphagia; left 
cranial nerves VII palsy; seizure disorder; upper 
gastrointestinal bleed; respiratory failure; aspiration 
pneumonia; gout; peripheral vascular disease; status post 
aortofemoral bypass; a history of carotid endarterectomy on 
the left; basal artery stenosis; hypertension; 
hyperlipidemia; chronic obstructive pulmonary disease; 
coronary artery disease; alcoholic cirrhosis; a history of 
lumbar disc surgery; and normocytic normochromic anemia.  

A January 2002 VA examination report noted that the Veteran 
had a significant morbid dysfunction secondary to his 
hemorrhagic stroke in addition to the diagnoses listed above.  

An August 2003 VA examination for PTSD shows that the Veteran 
had a diagnosis of PTSD with a GAF score of 45, reflecting 
serious symptoms or any serious impairment in social or 
occupational functioning.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) at 46-47.  The Veteran was 
interviewed, his history was discussed in depth, and a mental 
status examination was completed.  The Veteran reported that 
his last job in 1999 was in a foundry where he worked less 
than a year.  The Veteran had to quit due to distance 
driving.  Prior to that, the Veteran reported that he 
operated printing presses and did work as a mechanist.   The 
Veteran reported that his PTSD would affect his work due to 
his mind drifting, and his not being able to accomplish tasks 
on time.  However, the VA examiner stated that the Veteran's 
recurrent inability to work appeared to be related to severe 
permanent and total disability from cerebrovascular accident.  
The VA examiner stated that the Veteran's PTSD did not render 
him unemployable due to permanent and total disability.  

Although medical evidence of record shows that the Veteran's 
PTSD was serious, at the time of the Veteran's death, 
competent medical evidence showed that the Veteran was not 
unemployable due to his service-connected PTSD alone.  
Instead, the medical evidence of record shows that the 
Veteran was unemployable due to a combination of his multiple 
non-service-connected disabilities, most notably his 
cerebrovascular accident and residuals of his stroke.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to a 
TDIU for the purposes of accrued benefits.



4.  Cause of Death   

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2008).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

The Veteran's certificate of death shows that he died in 
February 2006, as a result of myocardial infarction due to or 
as a consequence of coronary artery disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death included 
peripheral vascular disease and cerebrovascular accident.  

The Veteran was admitted to the Johnson City Medical Center 
at the time of his death.  Terminal medical records dated in 
February 2006 show that the Veteran was admitted to the 
emergency room due to a cardiac arrest.  

Service treatment records do not reflect any problems related 
to coronary artery disease, peripheral vascular disease, or 
cerebrovascular accident in service.  

The appellant contends that the Veteran's cause of death is 
secondary to diabetes mellitus type II, which she contends 
was incurred in service. 

As noted above, the Veteran was diagnosed with hypertension 
around 1995.  He was first diagnosed with coronary artery 
disease in 1999, and he was diagnosed with cerebrovascular 
accident in 2001.  The Veteran was initially diagnosed with 
steroid induced diabetes mellitus in October 2002.  VA 
treatment records indicate that the Veteran stopped receiving 
treatment for diabetes mellitus in 2003, but his treatment 
was continued in 2005.  In addition to the evidence already 
discussed with respect to the appellant's accrued benefits 
claims, additional medical evidence to include VA and private 
medical opinions were associated with the claims file 
subsequent to the Veteran's death.  

VA and private treatment reports dated in 2005 reflect 
various diagnoses to include, seizure, arthritis, ischemic 
stroke; cerebrovascular disease, hemiplegia and hemiparesis; 
tobacco use; alcoholic cirrhosis of the liver; coronary 
artery disease; peripheral vascular disease; COPD; diabetes 
mellitus; hyperlipidemia, hypertension, and depression.  
  
Several opinions from Dr. C.P. have been associated with the 
claims file.  Additionally, private treatment records from 
Dr. C.P. dated from February 2005 to February 2006 show that 
she treated the Veteran for approximately one year prior to 
his death.  

Dr. C.P. indicated in a prior March 2005 opinion that the 
Veteran had cardiovascular complications due to diabetes 
mellitus.  In a June 2005 opinion, she stated that the 
Veteran's stroke and residuals were aggravated by diabetes 
mellitus, stating that diabetes mellitus is a leading risk 
factor for stroke.  

In a March 2006 letter, Dr. C.P. stated that the Veteran was 
not under her care until last year, at which point his 
diagnoses included diabetes, stroke, and hemiplegia.  She 
stated that although the Veteran was treated briefly with 
steroids in 1999 to 2000 for respiratory difficulties, she 
opined that this did not cause his diabetes.  She stated that 
the Veteran's clinical records indicate that he had evidence 
of his diabetic condition prior to his steroid treatment.  
Dr. C.P. stated that the Veteran's cause of death was listed 
as cardiac.  She stated that the Veteran's stress could have 
contributed to his cardiac arrest.   

She submitted an August 2006 note stating that the Veteran's 
death due to myocardial infarction and coronary disease were 
directly influenced by his long-standing type II diabetes 
mellitus.  In an April 2007 opinion, Dr. C.P. stated that the 
Veteran's coronary artery disease, cerebrovascular disease 
and hypertension were related to PTSD.  In an October 2008 
opinion, Dr. C.P. opined that the Veteran's cardiovascular 
accident was possibly related to PTSD.  

Although Dr. C.P. noted that the Veteran was treated briefly 
with steroids in 1999 to 2000 for respiratory difficulties; 
medical evidence of record shows that the Veteran was 
diagnosed with steroid induced diabetes in October 2002 and 
not 1999 or 2000, and the Veteran's cardiac problems to 
include hypertension, coronary artery disease, and 
cerebrovascular disease predated his diagnosis of diabetes 
mellitus.  This evidence was not addressed by Dr. C.P.  She 
indicated that she started treating the Veteran in 2005, and 
did not discuss any findings in the medical record in 
concluding that the Veteran had evidence of a diabetic 
condition prior to his October 2002 diagnosis.  It appears 
that Dr. C.P. relied on a history as provided by the 
appellant in rendering her opinion.  The Board emphasizes 
that medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value and do not 
serve to verify the occurrences described.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Dr. C.P. did not provide any reasons 
and bases for her opinions which stated that the Veteran's 
coronary artery disease, cerebrovascular disease, 
hypertension, and cardiovascular accident were related to 
PTSD, or diabetes mellitus.  

An October 2007 VA medical opinion shows that the claims file 
was reviewed.  The VA examiner stated that there was no 
evidence of coronary artery disease, cerebrovascular disease, 
or hypertension in service.  The examiner noted that there 
was an opinion from Dr. C.P. which stated that coronary 
artery disease, cerebrovascular disease, and hypertension 
were possibly related to PTSD.  The examiner stated that he 
had reviewed the claims file and supplied medical records of 
the Veteran.  He stated that it was not as least as likely 
that the Veteran's coronary artery disease, cerebrovascular 
disease, or hypertension were related to his PTSD.  The 
examiner reasoned that the Veteran had a strong family 
history of vascular disease as noted in a 1999 medical 
history, that four siblings had hypertension, and three 
female siblings had a myocardial infarction by 1999.  The 
examiner stated that the Veteran had cirrhosis of the liver 
due to alcohol abuse.  He stated that alcohol is a direct 
cardiac toxin.  The Veteran had been a heavy tobacco user 
with 80 pack years by the time he was 50 according to medical 
notes.  The examiner stated that tobacco use was a major 
contributor to hypertension, coronary artery disease, and 
vascular disease throughout the body including vessels in the 
brain.  The Veteran had elevated lipids which also 
predisposed him to cardiovascular disease.  Based on these 
historical facts and the risk factors attendant to them, the 
VA examiner found that coronary artery disease, 
cerebrovascular disease, and hypertension were not likely 
related to PTSD.

In May 2009, a VA examiner provided a medical opinion with a 
June 2009 addendum.  The claims file was reviewed and the VA 
examiner summarized findings from the Veteran's medical 
history.  The VA examiner stated that the Veteran developed 
hypertension in approximately 1994 to 1995.  He stated that 
on June 1999, the Veteran required hospital admission for 
uncontrolled hypertension.  In July 1999 the Veteran had 
unstable angina and had an acute inferior myocardial 
infarction which was treated with angioplasty and stent.  In 
August 1999, the Veteran was experiencing severe limiting 
claudication and was scheduled for arteriography.  At that 
time, the Veteran was found to have severe diffuse basilar 
artery disease and he was admitted to the hospital.  He was 
also noted to have hypertension and COPD as well as 
peripheral vascular disease.  The Veteran underwent surgery 
for bilateral high grade critical stenosis of both internal 
carotids in November 2000.  

The VA examiner also reviewed laboratory data noting the 
Veteran's recorded serum glucose levels.  The examiner stated 
that the Veteran had intermittent elevations of serum glucose 
and was formally diagnosed with diabetes mellitus by his 
primary care provider, Dr. C.P., in 2005.  It was noted that 
the Veteran briefly required low doses of insulin when he was 
on steroid therapy for his respiratory disease in 2000.  The 
VA examiner stated that the Veteran again had several days of 
elevated blood sugars during hospitalization at the VA 
medical center after suffering a stroke; however, he did not 
have a diagnosis of diabetes at that time.  The examiner 
stated, on review of the elevated serum glucose levels, that 
most of these were nonfasting; furthermore, there was never 
enough concern to do a glucose tolerance test.  The VA 
examiner stated that Dr. C.P. did assume the Veteran's 
medical care in 2005 according to her own letter; but it was 
not possible to understand the rationale for her opinion 
stating that the Veteran was diabetic since 1999.  The VA 
examiner further noted that Dr. C.P. did not offer any 
explanation for either of her 2005 or 2006 opinions.  The VA 
examiner stated that the records and the laboratory values 
did not support Dr. C.P.'s theory.  

Based on the evidence as discussed above, the VA examiner 
stated that the Veteran had a long-term history of 
hypertension, coronary artery disease, and severe vascular 
disease, which, according to his death certificate were the 
leading contributing causes of death.  He opined that none of 
these were service-connected disabilities.  With respect to 
diabetes mellitus, the VA examiner stated that the February 
2004 VA opinion was correct at that time  in that the 
Veteran's transient elevations in serum glucose were felt to 
be secondary to the use of steroids.  The examiner noted that 
at that time, the Veteran had not been diagnosed with frank 
diabetes mellitus although the examiner did note that it has 
been recognized since 2001 that exposure to Agent Orange can 
lead to diabetes mellitus later in life.  The VA examiner 
stated that the Veteran's problems with hypertension, heart 
disease, and vascular disease began many years prior to his 
diabetes mellitus; since the Veteran expired approximately 
one year following his diagnosis of diabetes mellitus, and 
his cardiac and vascular conditions were already severe 
enough to have required many hospitalizations and operative 
procedures, it is not likely that the Veteran's diabetes 
mellitus was caused by the conditions, and he stated further, 
that there was no evidence that these conditions were 
permanently aggravated by diabetes.  

In a June 2009 addendum, the VA examiner clarified his May 
2009 opinion as it pertained to diabetes mellitus, stating 
that the Veteran was diagnosed with diabetes in 2005.  He 
stated that previous elevation in blood sugar with prednisone 
could be explained as drug induced hyperglycemia and not 
frank diabetes.  He noted that alcohol overuse as a cause of 
diabetes was not firmly established unless cirrhosis was 
present.  In his opinion, based on a review of the records, 
the examiner indicated that the cause of the Veteran's 
diabetes may be multifactorial and he would be relying on 
speculation in determining a single cause and percent 
attributed to any specific agent.  The Board notes in any 
event, the examiner opined that the Veteran's diabetes was 
not related to the cause of the Veteran's death.

In this case, the Board finds that the October 2007, May 
2009, and June 2009 VA medical opinions provide the most 
probative evidence of record with respect to the etiology of 
the Veteran's cause of death.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The medical evidence reviewed and discussed by the 
VA examiners was factually accurate.  The VA examiners 
discussed specific clinical findings from the medical 
evidence of record.  Based on all the evidence, the VA 
examiners provided fully articulated opinions and provided 
sound reasoning their conclusions.  In contrast, Dr. C.P.'s 
opinions were varied and were not based on a review of the 
medical evidence of record or accurate factual background.  
Dr. C.P. did not provide sufficient reasons, or any specific 
medical bases for her opinions.  She did not discuss 
pertinent clinical findings shown in medical treatment 
records.  Thus, the Board finds the VA examiners' opinions as 
to the etiology of the Veteran's cause of death more 
probative than that of Dr. C.P.'s

During a Board hearing, the appellant testified that the 
Veteran was treated for steroids for two days in 1999.  She 
reported that he was again treated with steroids in 2002.  
The appellant's representative cited various blood sugar 
levels taken in 1999 and 2000.  The Board notes that private 
treatment reports showing blood glucose levels of 110 in June 
1999; 97, 101, and 97 in July 1999, 109, 161, and 111 in 
August 1999, and 122 in November 1999 have been associated 
with the claims file; however, there is no indication that 
these readings were done as part of a controlled or fasting 
blood sugar test and no diagnosis of diabetes or pre-diabetes 
was indicated at the time these readings were taken.  A May 
2009 VA examiner noted in his report that most of the 
elevated blood serum glucose levels shown around 1999 and 
2000 were nonfasting, and there was never enough concern to 
do a glucose tolerance test.   

The Board has considered the appellant's own statements in 
support of her claim.  The appellant can attest to factual 
matters of which she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
appellant is competent to report what comes to her through 
her senses, she does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
she cannot provide a competent opinion regarding diagnosis 
and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The appellant contends that the Veteran's cause of death is 
related to diabetes mellitus which she contends was not 
steroid-induced.  The appellant is competent to describe 
medical findings based on her memory; however, the appellant 
is not competent to provide a medical opinion in this case.  
Although the appellant contends that the Veteran's diabetes 
was a pre-existing condition; there was no indication from 
the medical record that the Veteran was diagnosed with 
diabetes prior to 2002.  During the Veteran's September to 
October 2002 hospitalization, he denied a history of 
hyperglycemia before being placed on steroids.  The Board 
further questions the reliability of the appellant's 
testimony in this case.  The appellant reported that Dr. C.P. 
treated the Veteran for "about five years" prior to his 
death; however, private treatment reports from Dr. C.P. and a 
March 2006 letter show that the Veteran was under her care 
for approximately one year prior to his death.  The Board 
finds that the appellant's testimony is inconsistent with the 
factual record.  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  Id.  The Board further notes that where the 
determinative issue is one of medical causation or diagnosis, 
as it is in the present case, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  The Board finds, therefore that service connection 
for the Veteran's cause of death can not be established based 
on the appellant's reports, or based on medical evidence 
which relies on a history provided by the appellant.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

The Veteran's cause of death is shown to be due to myocardial 
infarction due to coronary artery disease, with peripheral 
vascular disease and cerebrovascular accident contributing to 
the Veteran's cause of death.  The Veteran's cause of death 
is not shown to be related to service.  On October 2007 and 
May 2009 VA opinions show, based on a review of the medical 
evidence to include service treatment records, that these 
disabilities were not incurred in service.  

The Board finds that the Veteran's cause of death is not 
related to service-connected PTSD.  Although Dr. C.P. 
provided opinions indicating that the Veteran's cause of 
death was related to PTSD, she did not provide any reasons or 
bases for this opinion.  In contrast, an October 2007 VA 
examiner opined that the Veteran's coronary artery disease, 
cerebrovascular disease, and hypertension were not related to 
PTSD, based on the Veteran's medical history, his family 
medical history as shown in the medical record, his history 
of alcohol abuse, his history of heavy tobacco use, and the 
Veteran's elevated lipids, which all predisposed the Veteran 
to cardiovascular disease. 

The Board finds that the Veteran's cause of death is not 
related to type II diabetes mellitus.  Although medical 
evidence associated with the claims file subsequent to the 
Veteran's death indicates that the etiology of the Veteran's 
diabetes mellitus was multifactorial, the Veteran's cause of 
death and contributory causes of death, specifically 
myocardial infarction, coronary artery disease, peripheral 
vascular disease, and cerebrovascular accident, are not shown 
to be secondary to diabetes mellitus.  The most probative 
medical evidence which addresses the issue, the May/June 2009 
VA opinion, shows that the Veteran's cardiovascular 
disabilities pre-existed his diagnosis of diabetes mellitus 
and were not aggravated by diabetes mellitus.  The opinion 
was well supported by objective medical evidence of record 
which was discussed by the VA examiner. 

In light of the foregoing, the Board finds that service 
connection for the Veteran's cause of death is not warranted. 



C.  Conclusion

Evidence of record at the time of the Veteran's death shows 
that the Veteran had a history of steroid induced 
hyperglycemia, also diagnosed as type II diabetes mellitus.   
Diabetes mellitus was shown to be steroid induced and did not 
manifest within a year following the Veteran's separation 
from service.  The presumption of in-service incurrence of 
diabetes mellitus based on exposure to an herbicide agent has 
been rebutted.  Therefore, the Board finds that service 
connection for diabetes mellitus for accrued benefits 
purposes is not warranted.  

Coronary artery disease, hypertension, and cerebrovascular 
accident were not incurred or aggravated in service, and the 
most probative evidence of record did not establish a nexus 
between the claimed disabilities and a service-connected 
disability at the time of the Veteran's death.  Therefore, 
the Board finds that service connection for coronary artery 
disease, hypertension, and cerebrovascular accident for 
accrued benefits purposes is not warranted.  

Prior to the Veteran's death, competent medical evidence 
shows that the Veteran was unable to secure and follow 
substantially gainful employment based on his multiple 
nonservice-connected disabilities; the Veteran was not shown 
to be unemployable due to service-connected PTSD alone.  
Entitlement to a TDIU for accrued benefits purposes has not 
been established.  

The Veteran's cause of death was not incurred or aggravated 
in service, and probative medical evidence does not establish 
a nexus between the Veteran's cause of death and a service-
connected disability.  Therefore, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's cause of death is etiologically related to active 
service or to a service-connected disability. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the appellant's 
claim.


ORDER

Service connection for diabetes mellitus for accrued benefits 
purposes is denied.

Service connection for coronary artery disease for accrued 
benefits purposes is denied.

Service connection for hypertension for accrued benefits 
purposes is denied.

Service connection for cerebrovascular accident for accrued 
benefits purposes is denied.

Entitlement to a TDIU for accrued benefits purposes is 
denied.

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


